DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/07/2018.
Claims 1-19 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/09/2018 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a trace determiner”, “a statistics evaluator” in claim 1, 6-12, and 15-17; “a parameter determiner” in claim 2-4 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 18-19 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
claims 18-19 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Further, the claims are not directed to an application of a law of nature.  The claims are mere statement of a general concept.
Such claims are therefore non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 10-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugar et al. US2003/0198304 (hereinafter Sugar).
Regarding claim 1, Sugar teaches a measuring device for measuring a signal of interest within a measuring signal (see abstract, para. 12, 36), comprising: 

a statistics evaluator (see para. 23-25, 55, 61, 63, 123, Fig. 10-12) adapted to, after each trace of said first traces is determined by the trace determiner (see para. para. 23-25, 55, 61, 63, 123), statistically evaluate if a presence of the signal of interest is detected with a first pre-set degree of certainty (see abstract, see para. para. 23-25, 55, 61, 63, 121-123, wherein it is possible to determine that an 802.11 signal pulse is occurring at a particular frequency in the frequency band by looking at spectrum statistics), wherein the trace determiner is adapted to cease determining said traces of said first stack of traces when the statistics evaluator has determined that the signal of interest has been detected to the first pre-set degree of certainty (see abstract, see para. para. 23-25, 55, 61, 63, 78, 121-123, 129-135, 157, 163).
However Sugar do not explicitly teaches that the traces on the FIFO is a stack of traces.  Examiner contends that a stack is one of the structures known handling data.
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to use a stack for the traces of the signal for the benefit of providing a structure that would allow to organize information in the desired manner that would allow for allocation of memory dynamically, and for easily allowing for addition or removal of elements from stack. 

claim 2, Sugar further teaches a parameter determiner adapted to determine measuring parameters based upon the statistical evaluation (see para. 62-63, 123, 129, 130, 132-134). 
Regarding claim 3, Sugar further teaches a receiver (see para. 15, Fig. 2) adapted to measure the signal of interest within the measuring signal based upon the parameters determined by the parameter determiner (see para. 41, 46, 48, 51, 218).
Regarding claim 4, Sugar further teaches that the parameter determiner is adapted to determine said measuring parameters based upon said degree of certainty, by which the presence of the signal of interest is determined by the statistics evaluator see abstract, (see para. 23-25, 55, 61, 63, 78, 121-123, 129-135, 157, 163).
Regarding claim 5, Sugar further teaches that the measuring parameters comprise one or more of a center frequency, a frequency span, an amplitude, and a power of the signal of interest (see abstract, where center frequency, power of the signal of interest is disclosed, see para. 57, where the frequency span is disclosed, see para. 45 where amplitude is disclosed).
Regarding claim 6, Sugar further teaches that the statistics evaluator is adapted to perform said statistical evaluation by detecting signals statistically significant with regard to a noise floor (see para. 177).
Regarding claim 10, Sugar further teaches that the statistics evaluator is adapted to determine if the signal of interest is pulsed (see abstract, para. 11-12, 38, 48, 62).
Regarding claim 11, Sugar further teaches that the statistics evaluator is adapted so that said determining if the signal of interest is pulsed comprises 
Although teaches traces on a FIFO, however, Sugar do not explicitly teaches that the traces on the FIFO is a stack of traces.  Examiner contends that a stack is one of the structures known handling data.
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to use a stack for the traces of the signal for the benefit of providing a structure that would allow to organize information in the desired manner that would allow for allocation of memory dynamically, and for easily allowing for addition or removal of elements from stack. 
Regarding claim 17, Sugar further teaches that the measuring device is adapted to indicate at least one type of measurement based upon the statistical evaluation by the statistical evaluator on a display (see para. 35, 224, 226, clam 65-66).
Regarding claim 18, Sugar teaches a method for measuring a signal of interest within a measuring signal (see abstract, para. 12, 36), comprising: 
consecutively determine a first traces of the measuring signal (see abstract, para. 54, 57, 62, 64, 67-69, 185 where real-time spectrum analysis is perfumed, wherein the spectrum analyzer can operate on a consecutive/continuous mode and wherein the first traces resides on the FIFO disclosed); and 
after each trace of said first stack of traces is determined, statistically evaluating if a presence of the signal of interest is detected with a first pre-set degree of certainty (see abstract, see para. para. 23-25, 55, 61, 63, 121-123, Figs. 10-12, wherein it is possible to determine that an 802.11 signal pulse is occurring at a particular frequency in the frequency band by looking at spectrum statistics), and ceasing determining said traces of said first stack of traces when it has been determined that the signal of interest has been detected to the first pre-set degree of certainty (see abstract, see para. para. 23-25, 55, 61, 63, 78, 121-123, 129-135, 157, 163).
However Sugar do not explicitly teaches that the FIFO is a stack.  Examiner contends that a stack is one of the structures known handling data.
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to use a stack for the traces of the signal for the benefit of providing a structure that would allow to organize information in the desired manner that would allow for allocation of memory dynamically, and for easily allowing for addition or removal of elements from stack. 
Regarding claim 19, Sugar further teaches determining measuring parameters based upon the statistical evaluation (see para. 62-63, 123, 129, 130, 132-134).

Allowable Subject Matter
Claims 7-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864